 1   Richard D. Williams (SBN 58640)
     rwilliams@williamslawfirmpc.com
 2   Mina Hakakian (SBN 237666)
     mhakakian@williamslawfirmpc.com
 3   WILLIAMS LAW FIRM PC
     1539 Westwood Blvd. Suite 200
 4   Los Angeles, CA 90024
     Tel: (310) 982-2733
 5   Fax: (310) 277-5952
 6   Attorneys for Plaintiff
     BRAND TARZANA SURGICAL INSTITUTE, INC.
 7

 8   Kenneth R. Pedroza (SBN 184906)
     kpedroza@colepedroza.com
 9
     Joshua C. Traver (SBN 229778)
10   jtraver@colepedroza.com
     Susannah D. Dahlberg (SBN 261709)
11
     sdahlberg@colepedroza.com
12   COLE PEDROZA LLP
     2295 Huntington Drive
13
     San Marino, CA 91108
14   Tel: (626) 431-2787
     Fax: (626) 431-2788
15
     Attorneys for Defendants
16   CIGNA HEALTH & LIFE INSURANCE COMPANY and
17   CONNECTICUT GENERAL LIFE INSURANCE COMPANY
18   Peter J. Lesser (SBN 140222)
     LAW OFFICES OF PETER J. LESSER
19   12400 Wilshire Boulevard, Suite 400
     Los Angeles, CA 90025
20   Tel.: (310) 470-6090
     Fax: (866) 225-4573
21
     Attorneys for Defendants
22   EMBASSY OF THE STATE OF KUWAIT
     and KUWAIT CULTURAL OFFICE
23

24

25

26

27

28
                                           1
                                               STIPULATED PROTECTIVE ORDER
 1                       UNITED STATES DISTRICT COURT
 2               FOR THE CENTRAL DISTRICT OF CALIFORNIA
 3   BRAND TARZANA SURGICAL                       Case No. 2:20-cv-07763 FLA (ASx)
 4   INSTITUTE, INC., a California                Hon. Fernando L. Aenlle-Rocha
     Corporation,
 5
                  Plaintiff,
 6
     v.
 7                                                PROTECTIVE ORDER
 8   CIGNA HEALTH AND LIFE
     INSURANCE COMPANY, a                         [DISCOVERY MATTER:
 9                                                Referred to Magistrate Judge Alka
     Connecticut Corporation DBA Cigna;
10   CONNECTICUT GENERAL LIFE                     Sagar]

11
     INSURANCE COMPANY, an
     operating subsidiary of Cigna
12   Corporation; EMBASSY OF THE
13
     STATE OF KUWAIT, an entity
     representing the government of the           Complaint Filed: July 6, 2020
14   State of Kuwait in the United Sates;
15
     KUWAIT CULTURAL OFFICE, a
     specialized agency of the government
16   of the State of Kuwait; and DOES 1
17
     THROUGH 10 inclusive,
                   Defendants.
18

19
20   1. PURPOSES AND LIMITATIONS
21         A. PURPOSES AND LIMITATIONS
22         Discovery in this action is likely to involve production of confidential,
23   proprietary, or private information for which special protection from public
24   disclosure and from use for any purpose other than prosecuting this litigation may
25   be warranted. Accordingly, the parties hereby stipulate to and petition the Court
26   to enter the following Stipulated Protective Order. The parties acknowledge that
27   this Order does not confer blanket protections on all disclosures or responses to
28   discovery and that the protection it affords from public disclosure and use extends
                                              2
                                                           STIPULATED PROTECTIVE ORDER
 1   only to the limited information or items that are entitled to confidential treatment
 2   under the applicable legal principles. The parties further acknowledge, as set forth
 3   in Section 12.3, below, that this Stipulated Protective Order does not entitle them
 4   to file confidential information under seal; Civil Local Rule 79-5 sets forth the
 5   procedures that must be followed and the standards that will be applied when a
 6   party seeks permission from the court to file material under seal.
 7
           B. GOOD CAUSE STATEMENT
 8
           This action involves a health care provider, a health benefits administrator,
 9
     and a managed healthcare benefits plan. As such, discovery is likely to involve
10
     trade secrets, contracts including pricing information, patient health information
11
     protected by the Health Insurance Portability and Accountability Act (“HIPAA”),
12
     and other valuable commercial, financial, and/or proprietary information for
13
     which special protection from public disclosure and from use for any purpose
14
     other than prosecution of this action is warranted. Such confidential and
15
     proprietary materials and information consist of, among other things, confidential
16
     business or financial information, information regarding confidential business
17
     practices, or other confidential commercial information (including information
18
     implicating privacy rights of third parties), confidential patient health
19
     information, information otherwise generally unavailable to the public, or which
20
     may be privileged or otherwise protected from disclosure under state or federal
21
     statutes, court rules, case decisions, or common law. Accordingly, to expedite the
22
     flow of information, to facilitate the prompt resolution of disputes over
23
     confidentiality of discovery materials, to adequately protect information the
24
     parties are entitled to keep confidential, to ensure that the parties are permitted
25
     reasonable necessary uses of such material in preparation for and in the conduct
26
     of trial, to address their handling at the end of the litigation, and serve the ends of
27
     justice, a protective order for such information is justified in this matter. It is the
28
                                                3
                                                            STIPULATED PROTECTIVE ORDER
 1   intent of the parties that information will not be designated as confidential for
 2   tactical reasons and that nothing be so designated without a good faith belief that
 3   it has been maintained in a confidential, non-public manner, and there is good
 4   cause why it should not be part of the public record of this case.
 5
     2. DEFINITIONS
 6
            2.1 Action: Brand Tarzana Surgical Institute, Inc. v. Cigna Health and Life
 7
     Insurance Company, et al. (Cas No. 2:20-cv-07763 FLA (ASx)
 8
            2.2 Challenging Party: a Party or Non-Party that challenges the designation
 9
     of information or items under this Order.
10
            2.3 “CONFIDENTIAL” Information or Items: information (regardless of
11
     how it is generated, stored or maintained) or tangible things that qualify for
12
     protection under Federal Rule of Civil Procedure 26(c), and as specified above in
13
     the Good Cause Statement.
14
            2.4 Counsel: Outside Counsel of Record and House Counsel (as well as
15
     their support staff).
16
            2.5 Designating Party: a Party or Non-Party that designates information or
17
     items that it produces in disclosures or in responses to discovery as
18
     “CONFIDENTIAL.”
19
            2.6 Disclosure or Discovery Material: all items or information, regardless
20
     of the medium or manner in which it is generated, stored, or maintained
21
     (including, among other things, testimony, transcripts, and tangible things), that
22
     are produced or generated in disclosures or responses to discovery in this matter.
23
            2.7 Expert: a person with specialized knowledge or experience in a matter
24
     pertinent to the litigation who has been retained by a Party or its counsel to serve
25
     as an expert witness or as a consultant in this Action.
26

27

28
                                               4
                                                          STIPULATED PROTECTIVE ORDER
 1         2.8 House Counsel: attorneys who are employees of a party to this Action.
 2   House Counsel does not include Outside Counsel of Record or any other outside
 3   counsel.
 4         2.9 Non-Party: any natural person, partnership, corporation, association, or
 5   other legal entity not named as a Party to this action.
 6         2.10 Outside Counsel of Record: attorneys who are not employees of a
 7   party to this Action but are retained to represent or advise a party to this Action
 8   and have appeared in this Action on behalf of that party or are affiliated with a
 9   law firm which has appeared on behalf of that party, and includes support staff.
10         2.11 Party: any party to this Action, including all of its officers, directors,
11   employees, consultants, retained experts, and Outside Counsel of Record (and
12   their support staffs).
13         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
14   Discovery Material in this Action.
15         2.13 Professional Vendors: persons or entities that provide litigation
16   support services (e.g., photocopying, videotaping, translating, preparing exhibits
17   or demonstrations, and organizing, storing, or retrieving data in any form or
18   medium) and their employees and subcontractors.
19         2.14 Protected Material: any Disclosure or Discovery Material that is
20   designated as “CONFIDENTIAL.”
21         2.15 Receiving Party: a Party that receives Disclosure or Discovery
22   Material from a Producing Party.
23
     3. SCOPE
24
           The protections conferred by this Stipulation and Order cover not only
25
     Protected Material (as defined above), but also (1) any information copied or
26
     extracted from Protected Material; (2) all copies, excerpts, summaries, or
27

28
                                               5
                                                           STIPULATED PROTECTIVE ORDER
 1   compilations of Protected Material; and (3) any testimony, conversations, or
 2   presentations by Parties or their Counsel that might reveal Protected Material.
 3         Any use of Protected Material at trial shall be governed by the orders of the
 4   trial judge. This Order does not govern the use of Protected Material at trial.
 5
     4. DURATION
 6
           Even after final disposition of this litigation, the confidentiality obligations
 7
     imposed by this Order shall remain in effect until a Designating Party agrees
 8
     otherwise in writing or a court order otherwise directs. Final disposition shall be
 9
     deemed to be the later of (1) dismissal of all claims and defenses in this Action,
10
     with or without prejudice; and (2) final judgment herein after the completion and
11
     exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
12
     including the time limits for filing any motions or applications for extension of
13
     time pursuant to applicable law.
14

15   5. DESIGNATING PROTECTED MATERIAL
16         5.1 Exercise of Restraint and Care in Designating Material for Protection.
17   Each Party or Non-Party that designates information or items for protection under
18   this Order must take care to limit any such designation to specific material that
19   qualifies under the appropriate standards. The Designating Party must designate
20   for protection only those parts of material, documents, items, or oral or written
21   communications that qualify so that other portions of the material, documents,
22   items, or communications for which protection is not warranted are not swept
23   unjustifiably within the ambit of this Order.
24         Mass, indiscriminate, or routinized designations are prohibited.
25   Designations that are shown to be clearly unjustified or that have been made for
26   an improper purpose (e.g., to unnecessarily encumber the case development
27   process or to impose unnecessary expenses and burdens on other parties) may
28   expose the Designating Party to sanctions.
                                               6
                                                           STIPULATED PROTECTIVE ORDER
 1         If it comes to a Designating Party’s attention that information or items that
 2   it designated for protection do not qualify for protection, that Designating Party
 3   must promptly notify all other Parties that it is withdrawing the inapplicable
 4   designation.
 5         5.2 Manner and Timing of Designations. Except as otherwise provided in
 6   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 7   stipulated or ordered, Disclosure or Discovery Material that qualifies for
 8   protection under this Order must be clearly so designated before the material is
 9   disclosed or produced.
10         Designation in conformity with this Order requires:
11          (a) for information in documentary form (e.g., paper or electronic
12   documents, but excluding transcripts of depositions or other pretrial or trial
13   proceedings), that the Producing Party affix at a minimum, the legend
14   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
15   contains protected material. If only a portion or portions of the material on a page
16   qualifies for protection, the Producing Party also must clearly identify the
17   protected portion(s) (e.g., by making appropriate markings in the margins).
18   A Party or Non-Party that makes original documents available for inspection need
19   not designate them for protection until after the inspecting Party has indicated
20   which documents it would like copied and produced. During the inspection
21   and before the designation, all of the material made available for inspection
22   shall be deemed “CONFIDENTIAL.” After the inspecting Party has identified
23   the documents it wants copied and produced, the Producing Party must determine
24   which documents, or portions thereof, qualify for protection under this Order.
25   Then, before producing the specified documents, the Producing Party must affix
26   the “CONFIDENTIAL legend” to each page that contains Protected Material. If
27   only a portion or portions of the material on a page qualifies for protection, the
28   Producing Party also must clearly identify the protected portion(s) (e.g., by making
                                               7
                                                          STIPULATED PROTECTIVE ORDER
 1   appropriate markings in the margins).
 2         (b) for testimony given in depositions that the Designating Party identify
 3   the Disclosure or Discovery Material on the record, before the close of the
 4   deposition all protected testimony.
 5         (c) for information produced in some form other than documentary and
 6   for any other tangible items, that the Producing Party affix in a prominent place
 7   on the exterior of the container or containers in which the information is stored
 8   the legend “CONFIDENTIAL.” If only a portion or portions of the information
 9   warrants protection, the Producing Party, to the extent practicable, shall identify
10   the protected portion(s).
11   5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
12   to designate qualified information or items does not, standing alone, waive the
13   Designating Party’s right to secure protection under this Order for such
14   material. Upon timely correction of a designation, the Receiving Party must
15   make reasonable efforts to assure that the material is treated in accordance with
16   the provisions of this Order.
17
     6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
18
           6.1 Timing of Challenges. Any Party or Non-Party may challenge a
19
     designation of confidentiality at any time that is consistent with the Court’s
20
     Scheduling Order.
21
           6.2 Meet and Confer. The Challenging Party shall initiate the informal
22
     dispute resolution process set forth in the Court's Procedures and Schedules. see
23
     http://www.cacd.uscourts.gov/honorable-alka-sagar
24
           6.3 The burden of persuasion in any such challenge proceeding shall be on
25
     the Designating Party. Frivolous challenges, and those made for an improper
26
     purpose (e.g., to harass or impose unnecessary expenses and burdens on other
27
     parties) may expose the Challenging Party to sanctions. Unless the Designating
28
                                               8
                                                           STIPULATED PROTECTIVE ORDER
 1   Party has waived or withdrawn the confidentiality designation, all parties shall
 2   continue to afford the material in question the level of protection to which it is
 3   entitled under the Producing Party’s designation until the Court rules on the
 4   challenge.
 5
     7. ACCESS TO AND USE OF PROTECTED MATERIAL
 6
           7.1 Basic Principles. A Receiving Party may use Protected Material that is
 7
     disclosed or produced by another Party or by a Non-Party in connection with this
 8
     Action only for prosecuting, defending, or attempting to settle this Action. Such
 9
     Protected Material may be disclosed only to the categories of persons and under
10
     the conditions described in this Order. When the Action has been terminated, a
11
     Receiving Party must comply with the provisions of section 13 below (FINAL
12
     DISPOSITION).
13
           Protected Material must be stored and maintained by a Receiving Party at a
14
     location and in a secure manner that ensures that access is limited to the persons
15
     authorized under this Order.
16
           7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
17
     otherwise ordered by the court or permitted in writing by the Designating Party, a
18
     Receiving Party may disclose any information or item designated
19
     “CONFIDENTIAL” only to:
20
            (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
21
     as employees of said Outside Counsel of Record to whom it is reasonably
22
     necessary to disclose the information for this Action;
23
           (b) the officers, directors, and employees (including House Counsel) of the
24
     Receiving Party to whom disclosure is reasonably necessary for this Action;
25
            (c) Experts (as defined in this Order) of the Receiving Party to whom
26
     disclosure is reasonably necessary for this Action and who have signed the
27
     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
28
                                               9
                                                           STIPULATED PROTECTIVE ORDER
 1          (d) the court and its personnel;
 2          (e) court reporters and their staff;
 3          (f) professional jury or trial consultants, mock jurors, and Professional
 4   Vendors to whom disclosure is reasonably necessary for this Action and who
 5   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 6          (g) the author or recipient of a document containing the information or a
 7   custodian or other person who otherwise possessed or knew the information;
 8          (h) during their depositions, witnesses, and attorneys for witnesses, in the
 9   Action to whom disclosure is reasonably necessary provided: (1) the deposing
10   party requests that the witness sign the form attached as Exhibit A hereto; and (2)
11   they will not be permitted to keep any confidential information unless they sign
12   the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
13   otherwise agreed by the Designating Party or ordered by the court. Pages of
14   transcribed deposition testimony or exhibits to depositions that reveal Protected
15   Material may be separately bound by the court reporter and may not be disclosed
16   to anyone except as permitted under this Stipulated Protective Order; and
17          (i) any mediator or settlement officer, and their supporting personnel,
18   mutually agreed upon by any of the parties engaged in settlement discussions.
19
     8. PROTECTED MATERIAL SUBPOENAED OR ORDERED
20   PRODUCED IN OTHER LITIGATION
21         If a Party is served with a subpoena or a court order issued in other
22   litigation that compels disclosure of any information or items designated in this
23   Action as “CONFIDENTIAL,” that Party must:
24          (a) promptly notify in writing the Designating Party. Such notification
25   shall include a copy of the subpoena or court order;
26          (b) promptly notify in writing the party who caused the subpoena or order
27   to issue in the other litigation that some or all of the material covered by the
28
                                               10
                                                            STIPULATED PROTECTIVE ORDER
 1   subpoena or order is subject to this Protective Order. Such notification shall
 2   include a copy of this Stipulated Protective Order; and
 3          (c) cooperate with respect to all reasonable procedures sought to be
 4   pursued by the Designating Party whose Protected Material may be affected. If
 5   the Designating Party timely seeks a protective order, the Party served with the
 6   subpoena or court order shall not produce any information designated in this
 7   action as “CONFIDENTIAL” before a determination by the court from which the
 8   subpoena or order issued, unless the Party has obtained the Designating Party’s
 9   permission.
10         The Designating Party shall bear the burden and expense of seeking
11   protection in that court of its confidential material and nothing in these provisions
12   should be construed as authorizing or encouraging a Receiving Party in this
13   Action to disobey a lawful directive from another court.
14
     9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
15   PRODUCED IN THIS LITIGATION
16          (a) The terms of this Order are applicable to information produced by a
17   Non-Party in this Action and designated as “CONFIDENTIAL.” Such
18   information produced by Non-Parties in connection with this litigation is
19   protected by the remedies and relief provided by this Order. Nothing in these
20   provisions should be construed as prohibiting a Non-Party from seeking
21   additional protections.
22          (b) In the event that a Party is required, by a valid discovery request, to
23   produce a Non-Party’s confidential information in its possession, and the Party is
24   subject to an agreement with the Non-Party not to produce the Non-Party’s
25   confidential information, then the Party shall:
26          (1) promptly notify in writing the Requesting Party and the Non-Party that
27   some or all of the information requested is subject to a confidentiality agreement
28   with a Non-Party;
                                              11
                                                           STIPULATED PROTECTIVE ORDER
 1          (2) promptly provide the Non-Party with a copy of the Stipulated
 2   Protective Order in this Action, the relevant discovery request(s), and a
 3   reasonably specific description of the information requested; and
 4          (3) make the information requested available for inspection by the Non-
 5   Party, if requested.
 6          (c) If the Non-Party fails to seek a protective order from this court within
 7   14 days of receiving the notice and accompanying information, the Receiving
 8   Party may produce the Non-Party’s confidential information responsive to the
 9   discovery request. If the Non-Party timely seeks a protective order, the Receiving
10   Party shall not produce any information in its possession or control that is subject
11   to the confidentiality agreement with the Non-Party before a determination by the
12   court. Absent a court order to the contrary, the Non-Party shall bear the burden
13   and expense of seeking protection in this court of its Protected Material.
14
     10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
15
           If a Receiving Party learns that, by inadvertence or otherwise, it has
16
     disclosed Protected Material to any person or in any circumstance not authorized
17
     under this Stipulated Protective Order, the Receiving Party must immediately (a)
18
     notify in writing the Designating Party of the unauthorized disclosures, (b) use its
19
     best efforts to retrieve all unauthorized copies of the Protected Material, (c)
20
     inform the person or persons to whom unauthorized disclosures were made of all
21
     the terms of this Order, and (d) request such person or persons to execute the
22
     “Acknowledgment and Agreement to Be Bound” that is attached hereto as
23
     Exhibit A.
24

25   11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
     PROTECTED MATERIAL
26
           When a Producing Party gives notice to Receiving Parties that certain
27
     inadvertently produced material is subject to a claim of privilege or other
28
                                              12
                                                           STIPULATED PROTECTIVE ORDER
 1   protection, the obligations of the Receiving Parties are those set forth in Federal
 2   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
 3   whatever procedure may be established in an e-discovery order that provides for
 4   production without prior privilege review. Pursuant to Federal Rule of Evidence
 5   502(d) and (e), insofar as the parties reach an agreement on the effect of
 6   disclosure of a communication or information covered by the attorney-client
 7   privilege or work product protection, the parties may incorporate their agreement
 8   in the stipulated protective order submitted to the court.
 9
     12. MISCELLANEOUS
10
           12.1 Right to Further Relief. Nothing in this Order abridges the right of any
11
     person to seek its modification by the Court in the future.
12
           12.2 Right to Assert Other Objections. By stipulating to the entry of this
13
     Protective Order no Party waives any right it otherwise would have to object to
14
     disclosing or producing any information or item on any ground not addressed in
15
     this Stipulated Protective Order. Similarly, no Party waives any right to object on
16
     any ground to use in evidence of any of the material covered by this Protective
17
     Order.
18
           12.3 Filing Protected Material. A Party that seeks to file under seal any
19
     Protected Material must comply with Civil Local Rule 79-5. Protected Material
20
     may only be filed under seal pursuant to a court order authorizing the sealing of
21
     the specific Protected Material at issue. If a Party's request to file Protected
22
     Material under seal is denied by the court, then the Receiving Party may file the
23
     information in the public record unless otherwise instructed by the court.
24

25   13. FINAL DISPOSITION
26         After the final disposition of this Action, as defined in paragraph 4, within
27   60 days of a written request by the Designating Party, each Receiving Party must
28   return all Protected Material to the Producing Party or destroy such material. As
                                               13
                                                            STIPULATED PROTECTIVE ORDER
 1   used in this subdivision, “all Protected Material” includes all copies, abstracts,
 2   compilations, summaries, and any other format reproducing or capturing any of
 3   the Protected Material. Whether the Protected Material is returned or destroyed,
 4   the Receiving Party must submit a written certification to the Producing Party
 5   (and, if not the same person or entity, to the Designating Party) by the 60 day
 6   deadline that (1) identifies (by category, where appropriate) all the Protected
 7   Material that was returned or destroyed and (2)affirms that the Receiving Party
 8   has not retained any copies, abstracts, compilations, summaries or any other
 9   format reproducing or capturing any of the Protected Material. Notwithstanding
10   this provision, Counsel are entitled to retain an archival copy of all pleadings,
11   motion papers, trial, deposition, and hearing transcripts, legal memoranda,
12   correspondence, deposition and trial exhibits, expert reports, attorney work
13   product, and consultant and expert work product, even if such materials contain
14   Protected Material. Any such archival copies that contain or
15
     constitute Protected Material remain subject to this Protective Order as set forth
16
     in Section 4 (DURATION).
17
           Any violation of this Order may be punished by any and all appropriate
18
     measures including, without limitation, contempt proceedings and/or monetary
19
     sanctions.
20

21
           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
22

23
     DATED: June 17, 2021
24
     /s/ Mina Hakakian
25   Attorneys for Plaintiff
26   BRAND TARZANA SURGICAL INSTISTUTE, INC.
27

28
                                              14
                                                           STIPULATED PROTECTIVE ORDER
 1   DATED: June 17, 2021
 2   /s/ Susannah D. Dahlberg
 3   Attorneys for Defendants
     CIGNA HEALTH AND LIFE INSURANCE COMPANY
 4   and CONNECTICUT GENERAL INSURANCE COMPANY
 5

 6   DATED: June 17, 2021
 7   /s/ Peter J. Lesser
 8   Attorneys for Defendants
     EMBASSY OF THE STATE OF KUWAIT
 9   and KUWAIT CULTURAL OFFICE
10
11        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

12

13   DATED: _______________________
              July 9, 2021
14

15

16   _______________________________
           / s / Sagar
17   Honorable Alka Sagar
     United States Magistrate Judge
18

19
20

21

22

23

24

25

26

27

28
                                       15
                                            STIPULATED PROTECTIVE ORDER
 1                            EXHIBIT A
 2
                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3         I, [________________], of [________________], declare under penalty of
 4   perjury that I have read in its entirety and understand the Stipulated Protective
 5   Order that was issued by the United States District Court for the Central District
 6   of California on [________] in the case of Brand Tarzana Surgical Institute, Inc.
 7   et al v. Connecticut General Life Insurance Company et al CV20-07763-FLA
 8   (ASx). I agree to comply with and to be bound by all the terms of this Stipulated
 9   Protective Order and I understand and acknowledge that failure to so comply
10   could expose me to sanctions and punishment in the nature of contempt. I
11   solemnly promise that I will not disclose in any manner any information or item
12   that is subject to this Stipulated Protective Order to any person or entity except
13   in strict compliance with the provisions of this Order.
14         I further agree to submit to the jurisdiction of the United States District
15   Court for the Central District of California for the purpose of enforcing the terms
16   of this Stipulated Protective Order, even if such enforcement proceedings occur
17   after termination of this action. I hereby appoint [___________________] of
18   [________________________________] as my California agent for service of
19   process in connection with this action or any proceedings related to enforcement
20   of this Stipulated Protective Order.
21

22         Date: ______________________________
23

24
           City and State where sworn and signed: ___________________________
25
           Printed name: _________________________________
26
           Signature: ____________________________________
27

28
                                              16
                                                          STIPULATED PROTECTIVE ORDER
